 

Case 2:20-cr-00037-Z-BR Document 96 Filed 11/20/20 Paggdpht weaicH ae tag

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS | wy oq op
AMARILLO DIVISION
UNITED STATES OF AMERICA CLERK, US. DISTRICT COURT
y
Plaintiff, Deputy
v. 2:20-CR-37-Z-BR-(3)

PHILIP ANTHONY ESCOBEDO

COR “OR COA LOR COR CO? WO? (Or? CO?

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Philip Anthony Escobedo filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Philip Anthony Escobedo was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Philip Anthony Escobedo; and ADJUDGES Defendant Philip Anthony
Escobedo guilty of Count One of the Superseding Information in violation of 18 U.S.C. § 4. Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November  , 2020.

 

MAZTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
